DETAILED ACTION
This final office action is in response to claims filed 01/09/2022.
Claims 1, 5, and 8-9 have been amended. Claims 6-7 have been cancelled. Claims 12-13 have been added. Claims 1-5 and 8-13 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Claim Objections 
	In response to the claim amendments the objections have been withdrawn.

Claim Rejections – 35 U.S.C. § 112(b)
	In response to the claim amendments the rejection has been withdrawn.

Claim Rejections – 35 U.S.C. § 102
The applicant’s prior art arguments have been fully considered, but some are not persuasive.
The applicant argues in page 12 of remarks filed 01/09/2022
The technical features in Charna are different from those of the claimed embodiment. Charna does not disclose that the input instruction further includes the activate instruction and the execution instruction. The activate 
Accordingly, Charna fails to disclose or suggest "the input instruction further includes an activate instruction and an execution instruction, the activate instruction and the execution instruction are generated according to different shortcut key combinations", "the processor receives the activate instruction and converts the activate instruction to the control instruction, the at least one display unit displays the OSD menu according to the control instruction" and "the processor receives the execution instruction and converts the execution instruction to the control instruction, and the at least one display unit executes an adjustment function of the OSD menu according to the control instruction", as recited in claim 12. Therefore, Applicant respectfully submits that the prior arts fail to disclose each and every element of the claimed invention and does not render the claimed invention obvious.
In response to the claim amendments the 102 rejection has been withdrawn for claims 1-6 and 8, however the examiner disagrees that Charna does not teach "the input instruction further includes an activate instruction and an execution instruction, the activate instruction and the execution instruction are generated according to different shortcut key combinations". Charna teaches inputs that comprise activating an OSD menu and performing a function listed in the OSD menu using separate key combinations. Charna teaches in [0017] using a first hot key (scroll lock and the space bar) to activate the OSD menu and a different hot key (a numeric key and a function key) to select a command that is listed in the OSD menu.

Claim Rejections – 35 U.S.C. § 103
Applicant's prior art arguments have been fully considered but they are not persuasive. The applicant argues in page 10 of remarks filed 01/09/2022:
Louch discloses that the predetermined position is the bottom boundary of the display device, so the cursor 415 is positioned at the bottom boundary of the display device 403 to move the application control region 411 from the display device 401 to the display device 403. Therefore, Louch moves the application control region 411 according to the cursor 415, which is different from the technical features of the present application. In the present application, when the display devices are in the extended mode, according to the current position of the cursor, the display device with the cursor can execute the function of the corresponding screen display menu according to the control command, which is different from the Louch and not disclosed in the Louch. Therefore, the technical features of the present application are not disclosed in Louch
Accordingly, Louch fails to disclose or suggest "when the display units are in an extern mode, the cursor device controls the cursor to be at one of the display units, the display unit with the cursor executes the OSD menu function according to the control instruction" as recited in claim 1. Therefore, Applicant respectfully submits that the prior art references, whether considered alone or in combination, fail to disclose each and every element of the claimed invention and does not render the claimed invention obvious.
However the examiner disagrees. The claim requires that when the cursor device controls the cursor to be at one of the display units, the display unit with the cursor executes the OSD menu function according to the control instruction. Louch teaches in [0036]-[0037] and Figs. 4A-4D a cursor appearing on a first display performs a command to activate a control region on a second display and performs an instruction to select an icon within the control region that is on the second display, therefore Louch discloses the limitation.

	The applicant argues in page 13 of remarks filed 01/09/2022:
Tanaka discloses that when a touch on the display position change button 26 is detected by the operation detection module 211, the display position moving module 214 changes the display position of the window 23 to a touch screen display. The position of the display position change button 26 is set on the title bar 23a, and the display position of the window 23 can be changed by touching the display position change button 26, which is different from the technical features of the present application. In the present application, when the display units are in a clone mode, in order to bring up the OSD menu of the display units, the processor the control signal to the display units in sequence when the shortcut key combination continuously. The display units in the clone mode are switched in sequence, and the OSD menu is displayed in turn by display units. These are different from Tanaka and not disclosed in the Tanaka.
Accordingly, Tanaka fails to disclose or suggest "when the display units are in a clone mode, the processor generates the control signal in sequence to the display units when the shortcut key combination is touched continuously, to control the display units to display the OSD menu in sequence" as recited in claim 13. Therefore, Applicant respectfully submits that the prior arts fail to disclose each and every element of the claimed invention and does not render the claimed invention obvious.
However the examiner disagrees. The claim requires that when continuous selection of the shortcut key combination is detected, the OSD menu is displayed in sequence. Tanaka teaches in [0111] detection of a display position change button causes a window displayed on a first display to move to a second display, therefore continuous selection of the display position change button causes the window to continuously switch positions on the plurality of displays. Although Tanaka does not teach that the display position change button is a shortcut key 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 12 is rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Charna (US 2011/0173355).
Regarding Independent Claim 12,
Charna teaches an electronic device ([0015], Fig. 1: KVM switch 1), adapted to be electrically connected with an input device ([0015], Fig. 1: Keyboard 21) and at least one display unit ([0015], Fig. 1: Monitor 23), the electronic device including:
a processor configured to convert an input instruction received from the input device to a control instruction ([0017]: CPU 11 receives a menu activation signal from keyboard 21 and determines that the menu activation signal includes a command to cause an OSD menu to be invoked), and transmit the control instruction to the at least one display unit, and the at least one display unit executes an on-screen display (OSD) menu function corresponding to the control instruction ([0017]: CPU 11 causes monitor 23 to display an on-screen menu in response to the command received from keyboard 21);
wherein the input instruction is generated according to a shortcut key combination of the input device ([0017]: A user (network manager) presses a hot key combination on keyboard 21 in order to perform the menu activation signal);
wherein the input instruction further includes an activate instruction and an execution instruction, the activate instruction and the execution instruction are generated according to different shortcut key combinations ([0017]: The input provided to keyboard 21 corresponds to a menu activation signal. Once the OSD menu is displayed on monitor 23 the user is able to provide hot keys that perform functions listed on the OSD menu);
wherein the processor receives the activate instruction and converts the activate instruction to the control instruction, the at least one display unit displays the OSD menu according to the control instruction ([0017]: CPU 11 converts the menu activation signal into a command for displaying the OSD menu on monitor 23); and
wherein the processor receives the execution instruction and converts the execution instruction to the control instruction, and the at least one display unit executes an adjustment function of the OSD menu according to the control instruction ([0017], Fig. 2: In response to entering a hot key that is displayed in the OSD menu, a function is performed).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 8 is rejected under 35 U.S.C. 103 as being unpatentable Charna (US 2011/0173355) in view of Louch (US 2018/0129364).
 Regarding Independent Claim 1,
Charna teaches an electronic device ([0015], Fig. 1: KVM switch 1), adapted to be electrically connected with an input device ([0015], Fig. 1: Keyboard 21) and at least one display unit ([0015], Fig. 1: Monitor 23), the electronic device including:
a processor configured to convert an input instruction received from the input device to a control instruction ([0017]: CPU 11 receives a menu activation signal from keyboard 21 and determines that the menu activation signal includes a command to cause an OSD menu to be invoked), and transmit the control instruction to the at least one display unit, and the at least one display unit executes an on-screen display (OSD) menu function corresponding to the control instruction ([0017]: CPU 11 causes monitor 23 to display an on-screen menu in response to the command received from keyboard 21);
wherein the electronic device is electrically connected to a cursor device to control a cursor ([0015]-[0017]: KVM switch 1 is connected to mouse 22 which may be used for controlling OSD menu).
	Charna does not teach:
wherein the number of the at least one display unit is plurality, and when the display units are in an extern mode, the cursor device controls the cursor to be at one of the display units, the display unit with the cursor executes the OSD menu function according to the control instruction.  
However, Louch teaches:
wherein the number of the at least one display unit is plurality, and when the display units are in an extern mode ([0044]: Computer system 71 has a plurality of display devices 74 that extend the display screen of the computer system), the cursor device controls the cursor to be at one of the display units, the display unit with the cursor executes the OSD menu function according to the control instruction ([0036]: An operation for repositioning a dock from one display device to second display device is described. When a cursor is moved from a first display to a second display as shown in Figs. 4A-4D, application control region 411 is moved to the second display. Application control region 411 contains icons that are selectable by the user).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Charna and Louch so that when the 
	One of ordinary skill in the art would be motivated to do so in order to yield the obvious result of displaying the OSD menu on the display unit that is in focus with the cursor, thus allowing the user to make selections on the OSD menu with the cursor device.

Regarding Dependent Claim 2,
Charna and Louch teach the electronic device according to claim 1. Charna further teaches wherein the input instruction is generated according to a shortcut key combination of the input device ([0017]: A user (network manager) presses a hot key combination on keyboard 21 in order to perform the menu activation signal).

Regarding Dependent Claim 3,
Charna and Louch teach the electronic device according to claim 2. Charna further teaches wherein the input instruction further includes an activate instruction and an execution instruction, the activate instruction and the execution instruction are generated according to different shortcut key combinations ([0017]: The input provided to keyboard 21 corresponds to a menu activation signal. Once the OSD menu is displayed on monitor 23 the user is able to provide hot keys that perform functions listed on the OSD menu).




Charna and Louch teach the electronic device according to claim 3. Charna further teaches wherein the processor receives the activate instruction and converts the activate instruction to the control instruction, the at least one display unit displays the OSD menu according to the control instruction ([0017]: CPU 11 converts the menu activation signal into a command for displaying the OSD menu on monitor 23).

Regarding Dependent Claim 5,
Charna and Louch teach the electronic device according to claim 3. Charna further teaches wherein the processor receives the execution instruction and converts the execution instruction to the control instruction, and the at least one display unit executes an adjustment function of the OSD menu according to the control instruction ([0017], Fig. 2: In response to entering a hot key that is displayed in the OSD menu, a function is performed).

Regarding Dependent Claim 8,
Charna and Louch teach the electronic device according to claim 1. Charna further teaches wherein the cursor device is a mouse or a touchpad ([0015]: A mouse is used by KVM switch 1).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Charna (US 2011/0173355) in view of Louch (US 2018/0129364) in further view of Tanaka (US 2011/0296329).

Charna and Louch teach the electronic device according to claim 2, but do not teach wherein the number of the at least one display unit is plurality, and when the display units are in a clone mode, the processor generates the control signal in sequence to the display units when the shortcut key combination is touched continuously, to control the display units to display the OSD menu in sequence.  
	However, Tanaka teaches wherein the number of the at least one display unit is plurality, and when the display units are in a clone mode ([0042]-[0045], [0106]: Personal computer 10 has two displays that display content in a left to right display mode), the processor generates the control signal in sequence to the display units when the shortcut key combination is touched continuously, to control the display units to display the OSD menu in sequence ([0111]: When a touch on the display position change button is detected the moving module moves a display window from the touch screen it occupies to another touch screen).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Charna and Louch with Tanaka so that while the plurality of display units are in the clone mode, the OSD menu is displayed in sequence on the plurality of displays when the shortcut key combination is touched continuously.
	One of ordinary skill in the art would be motivated to do so in order to yield the obvious result of toggling the display of the OSD menu on the plurality of displays when the shortcut key combination is activated by the user.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Charna (US 2011/0173355) in view of Louch (US 2018/0129364) in further view of Zhou (US 2011/0260979).
Regarding Dependent Claim 10,
Charna and Louch teach the electronic device according to claim 1, but do not teach wherein the control instruction is a Display Data Channel Command Interface (DDC CI) instruction.
However, Zhou teaches wherein the control instruction is a Display Data Channel Command Interface (DDC CI) instruction ([0010]: The DDC/CI protocol is used to send commands from the host to the display).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Charna and Louch with Zhou so that the control instruction is a DDC CI instruction.
One of ordinary skill in the art would be motivated to do so because DDC CI is a commonly used communication protocol for transmitting information between a host device and a display device.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Charna (US 2011/0173355) in view of Louch (US 2018/0129364) in further view of Lin (US 2021/0201742).
Regarding Dependent Claim 11,
([0017]: A combination may be scroll lock and spacebar). Charna and Louch do not teach wherein the input instruction is generated according to the shortcut key combination which is a combination of a direction key and one of Alt key and a Ctrl key, or a Shift key.
However, Lin teaches wherein the input instruction is generated according to the shortcut key combination which is a combination of […] one of Alt key and a Ctrl key ([0045]: The user may press a specific combination such as CTLR+ALT+G to activate the OSD menu control mode although the specific combination is not limited to CTLR+ALT+G).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Charna and Louch with Lin so that the shortcut key combination is a combination of a direction key and one of an Alt key and a Ctrl key, or a shift key.
One of ordinary skill in the art would be motivated to do so because a shortcut key combination that includes a direction key and one of an Alt key and a Ctrl key would have been obvious to try. One of ordinary skill in the art would understand that the results of the combination were predictable. Lin discloses in [0045] that the specific combination for activating an OSD menu is non-limiting, therefore, one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success and yielded nothing more than predictable results to one of ordinary skill in the art (see KSR, 550 U.S. at 421, 82 USPQ2d at 1397).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Charna (US 2011/0173355) in view of Tanaka (US 2011/0296329).
Regarding Independent Claim 13,
Charna teaches an electronic device ([0015], Fig. 1: KVM switch 1), adapted to be electrically connected with an input device ([0015], Fig. 1: Keyboard 21) and at least one display unit ([0015], Fig. 1: Monitor 23), the electronic device including:
a processor configured to convert an input instruction received from the input device to a control instruction ([0017]: CPU 11 receives a menu activation signal from keyboard 21 and determines that the menu activation signal includes a command to cause an OSD menu to be invoked), and transmit the control instruction to the at least one display unit, and the at least one display unit executes an on-screen display (OSD) menu function corresponding to the control instruction ([0017]: CPU 11 causes monitor 23 to display an on-screen menu in response to the command received from keyboard 21);
wherein the input instruction is generated according to a shortcut key combination of the input device ([0017]: A user (network manager) presses a hot key combination on keyboard 21 in order to perform the menu activation signal).
Charna does not teach:
wherein the number of the at least one display unit is plurality, and when the display units are in a clone mode, the processor generates the control signal in sequence to the display units when the shortcut key combination is touched continuously, to control the display units to display the OSD menu in sequence.   
([0042]-[0045], [0106]: Personal computer 10 has two displays that display content in a left to right display mode), the processor generates the control signal in sequence to the display units when the shortcut key combination is touched continuously, to control the display units to display the OSD menu in sequence ([0111]: When a touch on the display position change button is detected the moving module moves a display window from the touch screen it occupies to another touch screen).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Charna and Tanaka so that while the plurality of display units are in the clone mode, the OSD menu is displayed in sequence on the plurality of displays when the shortcut key combination is touched continuously.
	One of ordinary skill in the art would be motivated to do so in order to yield the obvious result of toggling the display of the OSD menu on the plurality of displays when the shortcut key combination is activated by the user.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BILLE DAHIR whose telephone number is (571)270-1493. The examiner can normally be reached 8:30AM-5:00PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAVITA STANLEY can be reached on 571-272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/B.M.D./Examiner, Art Unit 2176                                                                                                                                                                                                        
/KAVITA STANLEY/Supervisory Patent Examiner, Art Unit 2176